DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Pending: 1-8 and 21-30.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Further, the arguments are based on the newly amended claims, which contain structure not previously claimed.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 3, “a nozzle” should be “a fuel nozzle”; and
Line 7, “a fuel nozzle” should be “the fuel nozzle”.  Appropriate correction is required.
Claims 4, 5, 8 and 27, “the nozzle” should be “the fuel nozzle”.  Appropriate correction is required.
Claim 5, “the nozzle receptacle” should be “the fuel nozzle”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 1, 5, 21, 23, 25 and 28, “A fuel nozzle receptacle” is claimed,  and “a nozzle receptacle” is claimed.  Are these receptacles the same structure?  If they are the same structure, “a nozzle receptacle” should be “the fuel nozzle receptacle”.
Claims 4, 8, 22, 24, 26, 27 and 29 recite the limitation "the receptacle".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattum (20190284041) in view of Thompson (6698468).
Regarding claim 1, the Hattum reference discloses a fuel nozzle receptacle (10) for an and auxiliary fuel system, comprising:
an auxiliary fuel tank (18) comprising a fuel hose (64) that fluidly connects to a nozzle (20) having a handle (32) and a trigger at a proximal end near the fuel hose and an opening tip (defined at the end of spout 34) at a distal end configured to release fuel;
a nozzle receptacle (10) configured and positioned in sufficient proximity to the auxiliary fuel tank for receiving a fuel nozzle in a nozzle tip down orientation (para [0025]; tip down is defined by the end of spout 34 being extended downwardly), the nozzle receptacle having an open upper end (62), a closed lower end (24) with a drain port (68) extending through the closed lower end, but doesn’t disclose a selectively openable valve in the drain port.  However, the Thompson reference discloses another fuel nozzle receptacle (10) having a drain port (30), drain hose (32) and selectively openable valve (40) in the drain port to control the flow of fuel (i.e., opened/closed) to a housing (38) for receiving gasoline. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hattum device to have a selectively openable valve (40) as, for example, taught by the Thompson reference in order to control the flow of fuel to a housing/receptacle.  This, in turn, captures drained fuel instead of allowing the fuel to drain to the ground.

Regarding claim 2, wherein the closed lower end (24) defines a reservoir (30) for holding residual fuel.

Regarding claim 3, the Hattum reference further includes a drain hose (74) having a near end attached to the drain port (68), and a terminal end (unlabeled).  See Figures 3 and 6.
Regarding claim 27, the Hattum reference further includes a cowling (48) extending over the open upper end (62) to define a weatherproof enclosure that encloses a portion of the nozzle while the nozzle is positioned in the receptacle in a tip down orientation.
Regarding claim 28, the Hattum reference further comprises a vehicle (16); wherein the auxiliary fuel tank (18) and the nozzle receptacle (10) are positioned on the vehicle.

Regarding claim 4, the Hattum reference further includes a cowling (48) extending over the open upper end (62) to define a weatherproof enclosure that encloses a portion of the nozzle while the nozzle is positioned in the receptacle in a tip down orientation.
Regarding claim 23, Hattum further comprises a vehicle (16); wherein the auxiliary fuel tank (18) and the nozzle receptacle (10) are positioned on the vehicle.


Claims 5-8, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattum (20190284041), as applied to claim 1, and further in view of Platt.
Regarding claim 5, the Hattum reference discloses the invention substantially as claimed (discussed supra), but doesn’t disclose having a graduated sight glass. 
However, the Platt reference discloses another receptacle having a graduated sight glass (defined at 52; Fig. 1) in the receptacle to accurately measure material within the receptacle. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Hattum device to have a graduated sight glass as, for example, taught by the Platt reference in order to accurately measure material within the Hattum reservoir.

Regarding claim 6, the Hattum closed lower end (24) defines a reservoir (30) for holding residual fuel.

Regarding claim 7,  Hattum includes a drain hose (74) having a near end attached to the drain port (68), and a terminal end (unlabeled).  See Figures 3 and 6.
Regarding claim 25, Hattum further comprises a vehicle (16); wherein the auxiliary fuel tank (18) and the nozzle receptacle (10) are positioned on the vehicle.

Regarding claim 8, the Hattum reference further includes a cowling (48) extending over the open upper end (62) to define a weatherproof enclosure that encloses a portion of the nozzle while the nozzle (34) is positioned in the receptacle in a tip down orientation. (para [0025]; tip down is defined by the end of spout 34 being extended downwardly)

Regarding claim 21, Hattum further comprises a vehicle (16); wherein the auxiliary fuel tank (18) and the nozzle receptacle (10) are positioned on the vehicle.

Claims 22, 24, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattum (20190284041), as applied to claim 1, and further in view of McAvey et al. (9188092).
Regarding claims 22, 24 and 29, the Hattum reference discloses wherein the vehicle is a truck (16) having a truck bed (14) and receptacle being mounted on the truck bed, but doesn’t disclose the receptacle being mounted within the truck bed.  However, the McAvey et al. reference discloses another fuel transfer device (Fig. 1A) having a truck, truck bed and a fuel nozzle receptacle (13) mounted within the truck bed.  McAvey et al. further disclose receptacle (13) being vented externally through the use of a drip tube or other feature similar to the Hattum device (see col. 4, lines 32-37).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to position the fuel nozzle receptacle of the Hattum device within the truck bed as, for example, taught by the McAvey et al. device since it is well known and conventional to mount a fuel nozzle receptacle within a truck bed and would be obvious to position the receptacle there without unexpected results.  Further, mounting the fuel nozzle receptacle within the truck bed would additionally protect the device.


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattum (20190284041), as applied to claim 1, and further in view of Maynard, Jr. (4600125).
Regarding claim 30, modified Hattum doesn’t disclose a cap fitted at the terminal end of the drain hose. However, the Maynard, Jr. reference discloses another receptacle (10) having a drain tube (15) with a cap/plug (27) to contain liquid within the drain tube until the user decides to remove the cap/plug and drain the liquid contained therein (see col. 3, lines 17-37).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a cap on the terminal end of the Hattum drain hose as, for example, taught by the Maynard, Jr. reference in order to contain liquid within the drain tube until the user decides to remove the cap/plug and drain the liquid contained therein.


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattum (20190284041), as applied to claim 25, and further in view of McAvey et al. (9188092).
Regarding claim 26, the Hattum reference discloses wherein the vehicle is a truck (16) having a truck bed (14) and receptacle being mounted on the truck bed, but doesn’t disclose the receptacle being mounted within the truck bed.  However, the McAvey et al. reference discloses another fuel transfer device (Fig. 1A) having a truck, truck bed and a fuel nozzle receptacle (13) mounted within the truck bed.  McAvey et al. further disclose receptacle (13) being vented externally through the use of a drip tube or other feature similar to the Hattum device (see col. 4, lines 32-37).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to position the fuel nozzle receptacle of the Hattum device within the truck bed as, for example, taught by the McAvey et al. device since it is well known and conventional to mount a fuel nozzle receptacle within a truck bed and would be obvious to position the receptacle there without unexpected results.  Further, mounting the fuel nozzle receptacle within the truck bed would additionally protect the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art pertains to various transfer devices similar to Applicant’s device, as claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753